DETAILED ACTION
Response to Amendment
The amendment was received 10/18/2022. Claims 1-8 are pending.
Claim Objections
Claims 1-8 are objected to because of the following informalities:
Regarding claim 1, line 8’s “advance annotation data” (“The advance annotation data is annotation data set to the image data”, applicant’s disclosure [0048]) is objected for not being fully introduced with the adjective “set” as in claim 1, line 8’s “the advance annotation data set”1 which may or may not be referring to the first measuring limitation’s “setting the annotation data” in claim 1, line 5:
[0048]		The recognizer database 355 is a database which stores configuration data of a recognizer to be used for generating advance annotation data. The recognizer is constituted with various discriminative models such as, for example, a deep neural network and support vector machine. The recognizer outputs a recognition result by recognizing an image of image data. The recognition result includes class information indicating a class label (such as a human, a car, and a motorbike), region information and reliability of the recognition result., The advance annotation data is annotation data set to the image data by an annotation setter based on the recognition result by the recognizer. Note that the recognizer to be used for annotation work may be the same as or different from the recognizer which is to perform learning. The recognizer database 355 stores configuration data of one or more recognizers which are to be used for annotation work.

Thus, claims 2-6 are objected for depending on claim 1.
Further regarding claim 2, lines 2’s and penultimate line’s “the advance annotation data” is objected for truncating the adjective “set” of claim 1, line 8’s “the advance annotation data set”.
Thus, claim 4 is further objected for depending on claim 2.
Further regarding claim 3’s “the advance annotation data” (at lines 2,4 & penultimate line) is objected the same as claim 2’s truncation of the adjective “set” from “the advance annotation data”.
Regarding claim 7, claim 7 is objected the same for not properly introducing “advance annotation data” with “set”.
Further regarding claim 7, line 5’s comma (,) of “processor, causes” ought be deleted—processor [[,]] causes—to remove a sentence fragment and to create a non-limiting clause within a main clause.
Regarding claim 8, claim 8 is rejected the same as claims 1 and 7 for not fully introducing “advance annotation data” (in claim 8, lines 9,10) as being “set”.
Further regarding claim 8, line 3’s “device which” ought be with comma as already done in claim 7, line 1’s “ device, which”.
Further regarding claim 8, lines 3,4’s “data, the recording medium” ought be
--data, wherein the recording medium--; thus, fixing a sentence fragment.
Further regarding claim 8, line 4’s “the recording medium” is objected for truncating claim 8, line 1,2’s “A non-transitory computer readable recording medium recording an annotation assisting program”.
Appropriate correction is required.





These corrections will grammatically shift/modify the claims more towards the structural aspects (such as the claimed memory and program of claim 7 and the claimed “annotation assisting program” in claim 8) of the disclosed device and disclosed medium, relative method claim 1, as well as change the broadest reasonable interpretation with contingent limitations, as discussed further below, of claims 7 and 8 to be significantly more limiting than as discussed below regarding the broadest reasonable interpretation of claims 1,7,8. 
Method claim 1 needs more work (possibly an interview) regarding satisfying the disclosed contingent step of figs. 3,4:















    PNG
    media_image1.png
    883
    990
    media_image1.png
    Greyscale









Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o): 2nd para:
“Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted.”

Correction of the following is required:
The specification does not provide antecedent basis for the claimed word “duration”. Rather, the specification says “compares speed…with speed”:
[0061] 
The comparing unit 114 compares speed of the first work with speed of the second work for the targetrecognizer. The comparing unit 114, for example, acquires analysis data corresponding to the target recognizer from the analysis database 123.. Then, in a case where the, representative value of the first working period included in the analysis data is shorter than the representative value of the second working period, the comparing unit 114 determines that the first work is faster than the second work: Meanwhile, in a case where the representative value of the. second working period included in the acquired analysis data is shorter than the representative value of the first working period, the comparing unit 114 determines that the second work is faster than the first work. 

The use of a confusing variety of terms (speed2 or duration3) for the same thing (fig. 1:114: “COMPARING UNIT”) should not be permitted




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Regarding amended claims 1-8 of 10/18/2022, 35 USC 112(f) is not invoked in amended claims 1-8 of 10/18/2022.







Method claims 1-8 are interpreted as contingent limitations via MPEP 2111.04: 
II.    CONTINGENT LIMITATIONS
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14.
See also MPEP § 2143.03.	
The following list of claims 1-8 shows the broadest reasonable interpretation in larger 20 font in view of four contingent limitations that are “not satisfied”:

1. (Currently Amended) An annotation assisting method in which a computer assists a worker to perform work of setting annotation data to image data, the annotation assisting method comprising: 

measuring a first working period when the worker performs 

measuring a second working period when the worker performs advance annotation data set based on a recognition result obtained by causing a predetermined recognizer to recognize the first image data and recording the second working period in the memory; 

comparing a first-time duration of the first working period in the memory with a second- time duration of the second working period recorded in the memory; and 

requesting the worker to set the annotation data to second image data in which the advance annotation data is not set when it is determined that the first-time duration of the first working period is shorter than the second-time duration of the second working period, and requesting the worker to correct the advance annotation data set based on a recognition result obtained by causing the recognizer to recognize the second image data when it is determined that the second-time duration of the second working period is shorter than the first-time duration of the first working period 







2. (Currently Amended) The annotation assisting method according to claim 1,
wherein the advance annotation data is set where a value of reliability of a recognition result output by the recognizer along with the recognition result is equal to or greater than a first threshold, 
in the measurement of the second working period, a plurality of first thresholds are set, and the second working period is measured for each of the plurality of first thresholds and recorded in the memory, 
an optimal value of the first threshold is further determined based on the second working period measured for each of the plurality of first thresholds, 
in the comparing of a first-time duration of the first working period with a second-time duration of the second working period, the comparing is based 
in the request for correction of the advance annotation data, the advance annotation data is set using the optimal value of the first threshold.  
4. (Original) The annotation assisting method according to claim 2, wherein the optimal value of the first threshold is set for each of a plurality of classes on which the recognizer is to perform recognition.  
3. (Currently Amended) The annotation assisting method according to claim 1, wherein the advance annotation data includes region information corresponding to a recognition target in an image coordinate system of the first image data or the second image data, 
the advance annotation data is set 
in the measuring 
the annotation assisting method further comprises determining an optimal value of the second threshold information based on the second working period measured for each of the plurality of pieces of second threshold information recorded in the memory,
in the comparing of a first-time duration of the first working period with a second-time duration of the second working period, the comparing is based 
in the request for correction of the advance annotation data, the advance annotation data is set using the optimal value of the second threshold information.   


5. (Currently Amended) The annotation assisting method according to claim 1,

wherein in the measuring 

in the measuring 

the annotation assisting method further comprises specifying the image attribute information of image data on which work is to be performed, 

in the comparing of the first-time duration of the first working period with the second- time duration of the second working period, the first-time duration of the first work second-time duration and 

requesting the worker to set the annotation data to the image data on which work is to be performed, in which the advance annotation data is not set, and requesting the worker to correct the advance annotation data set based on a recognition result obtained by causing the recognizer to recognize the image data on which work is to be performed   




6. (Original) The annotation assisting method according to claim 1, further comprising: 
acquiring a work result of setting of the annotation data to second image data in which the advance annotation data is not set; and 
acquiring a work result of correction of the advance annotation data set to the second image data.  











7. (Currently Amended) An annotation assisting device, which assists a worker to perform work of setting annotation data to image data, the annotation assisting device comprising: 

a processor; 

a memory that includes a program, which when executed by the processor, causes the processor to perform operations, including

first measuring performs recording 

second measuring performs the advance annotation data set based on a recognition result obtained by causing a predetermined recognizer to recognize the first image data, and recording record the second working period in the memory; 

comparing a first-time duration of the first working period recorded in the memory with a second-time duration of the second working period recorded in the memory; and 

requesting the worker to set the annotation data to second image data in which the advance annotation data is not set when it is determined that the first-time duration of the first working period is shorter than the second-time duration of the second working period, and requesting the worker to correct the advance annotation data set based on a recognition result obtained by causing the recognizer to recognize the second image data when it is determined that the second-time duration of the second working period is shorter than the first-time duration of the first working period 



8. (Currently Amended) A non-transitory computer readable recording medium recording an annotation assisting program for causing a computer to function as an annotation assisting device which assists a worker to perform work of setting annotation data to image data, the recording medium causing the computer to function as: 

first measuring performs recording 

second measuring performs the advance annotation data set based on a recognition result obtained by causing a predetermined recognizer to recognize the first image data, and recording 

comparing a first-time duration of the first working period recorded in the memory with a second-time duration of the second working period recorded in the memory; and 

requesting the worker to set the annotation data to second image data in which the advance annotation data is not set when it is determined that the first-time duration of the first working period is shorter than the second-time duration of the second working period, and requesting the worker to correct the advance annotation data set based on a recognition result obtained by causing the recognizer to recognize the second image data when it is determined that the second-time duration of the second working period is shorter than the first-time duration of the first working period   


Thus, the majority of claims 1-8 falls outside of the broadest reasonable interpretation of method claims 1-8. Note that device claim 7 and product claim 8 are interpreted as method claims under the broadest reasonable interpretation.
The following definitions are “taken” via MPEP 2111.01 III. "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART, 3rd paragraph, emphasis added:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”

The claimed “for” (as in “correcting advance annotation data for the advance data set” in claim 1) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein “intended to belong to, or be used in connection with” is “taken” as the meaning of the claimed “for” via MPEP 2111.01 III:
for
preposition
2	intended to belong to, or be used in connection with:
equipment for the army;
a closet for dishes.

The claimed “set” (as in “correcting advance annotation data for the advance data set” in claim 1) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein “to put (something or someone) in a particular place” is “taken” as the meaning of the claimed “set” via MPEP 2111.01 III:
set
verb (used with object), set, set·ting.
1	to put (something or someone) in a particular place:
to set a vase on a table.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 is claiming contradictory times, such as 1 hour is shorter than 30 minutes. Accordingly, claim 1, lines:












16,17 says “the first-time duration [1 minute] of the first working period is shorter than the second-time duration [2 minutes] of the second working period”:

    PNG
    media_image3.png
    590
    876
    media_image3.png
    Greyscale

; and
20,21 says “the second-time duration [2 minutes] of the second working period is shorter than the fist-time duration [1 minute] of the first working period”.
Thus how is the second-time duration (2 minutes) shorter than the first-time duration (1 minutes) in method claim 1? Answering this question via improper hindsight of applicant’s disclosure:





    PNG
    media_image4.png
    593
    879
    media_image4.png
    Greyscale

Thus, there are two second working periods (2 minutes and 30 seconds) wherein a second-second-time duration (30 seconds) is shorter than said first-time duration (1 minute). This is not apparent in claim 1 since claim 1 says “a second working period” and not --another second working period--. Thus, method claim 1 is rejected for claiming contradictory times.
In addition, similar to the interview summary of 10/21/2022 regarding the claimed “the second image data”, claim 1, line 19’s “the second image data” does not exist unless the first requesting limitation (claim 1, lines 15-17) is satisfied as a contingent limitation (the first requesting contingent limitation is not satisfied). Thus, the claimed second requesting limitation (claim 1, lines18-21: said fig. 10) is dependent on the satisfaction of first requesting contingent limitation (claim 1, lines 15-17: said fig 9).
Similarly, claim 1 is a method that starts with advance annotation data being set (claim 1, line 8, wherein set is an adjective), then the method requires the advance annotation data being not set (claim 1, line 16, wherein set is an adjective), and finally the advance annotation data is set again (claim 1, line 18, wherein set is an adjective).
Is the claimed “advance annotation data” set in method claim 1? Is the claimed “advance annotation data” not set in method claim 1? 
Is the “advance annotation data” both set and not set in claim 1: if so, how is the “advance annotation data” set (like a cake is set by inserting a toothpick in the center to check for doneness) and not set (like a cake is set by inserting a toothpick in the center to check for doneness) possible in the method (of baking a cake) of claim 1?
Thus, claims 2-6 are rejected for depending on claim 1.











Regarding claim 7, claim 7 is rejected the same as claim 1 for claiming contradictory times and claimed “the second image data” that does not exist unless contingencies are satisfied (four contingent limitations in total:
(1)	measuring a first working period when the worker performs 
(2)	measuring a second working period when the worker performs 
(3)	“requesting the worker to set the annotation data…when it is determined that the first-time duration of the first working period is shorter than the second-time duration”; and
(4)	“requesting the worker to correct the advance annotation data set…when it is determined that the second-time duration of the second working period is shorter than the first-time duration”).
Regarding claim 8, claim 8 is rejected the same as claims 1 and 7 for claiming contradictory times and claimed “the second image data” that does not exist unless the four contingencies are satisfied.







Response to Arguments
The Claim Interpretaion Under of 35 USC 112(f)
Applicant’s arguments, see remarks, page 11, filed 10/18/2022, with respect to 35 USC 112(f) have been fully considered and are persuasive.  The 35 USC 112(f) interpretation of claim 7 has been withdrawn. 
The Rejection of Claims 1-6 Under 35 USC 112(b)
Applicant’s arguments, see remarks, page 13, filed 10/18/2022, with respect to 35 USC 112(b) have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 1-6 has been withdrawn. However, a new 35 USC 112(b) rejection of claims 1-8 regarding contradictory times (such as one month is shorter than one day) in a method is presented in this Office action.
The Rejection of Claim 8 Under 35 USC 101
Applicant’s arguments, see remarks, page 14, filed 10/18/2022, with respect to 35 USC 101 have been fully considered and are persuasive.  The 35 USC 101 rejection of clam 8 has been withdrawn. 








The Rejection of Claims 1-8 Under 35 USC 103
Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive. Applicant’s remarks in pages 14-16 are outside of the broadest reasonable interpretation of claim 1, wherein the large font is the broadest reasonable interpretation of claim 1 (including claims 7 and 8):
1. (Currently Amended) An annotation assisting method in which a computer assists a worker to perform work of setting annotation data to image data, the annotation assisting method comprising: 

measuring a first working period when the worker performs 

measuring a second working period when the worker performs advance annotation data set based on a recognition result obtained by causing a predetermined recognizer to recognize the first image data and recording the second working period in the memory; 

comparing a first-time duration of the first working period in the memory with a second- time duration of the second working period recorded in the memory; and 

requesting the worker to set the annotation data to second image data in which the advance annotation data is not set when it is determined that the first-time duration of the first working period is shorter than the second-time duration of the second working period, and requesting the worker to correct the advance annotation data set based on a recognition result obtained by causing the recognizer to recognize the second image data when it is determined that the second-time duration of the second working period is shorter than the first-time duration of the first working period 


.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4, see Suggestions.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fidler et al. (US Patent App. Pub. No.: US 2019/0294970 A1) in view of Castrejon et al. (Annotating Object Instances with a Polygon-RNN).
Regarding claim 1, Fidler teaches an annotation assisting method in which a computer assists (via “help speed up…annotator…inputs”, [0008]:1st & 3rd Ss) a worker (fig. 1:100:upper-left: cartoon-character with work-tie & mouse-hand-pointer-clicker) to perform work (via “an annotation tool”, [0127], last S) of setting annotation data to image data, the annotation assisting method comprising: 
measuring (via “measuring…time”a) a first (fig. 19:first panda bear box pointing to second box, mapped to fig. 16: “Step 16005: Submitting the object annotation for human correction”) working (figs. 1,19:a “manual”, [0004], 1st S, tool-hand) period (or “time step t”a,b, [0063], 2nd S, wherein the step is a “period”b) when the worker (or “hired human annotator”c, [0109], penultimate S, comprising “Payment for services to a worker”c) performs nd S, mapped to fig. 16: “Step 16003: Fine tuning a system for object annotation using reinforcement learning”) of setting the annotation data to first image data and recording the first working period in a memory (via “a non-transient computer-readable medium comprising instructions”d, [0015], 1st S, “and data”d operated on, via an equation, comprising: 
(1) said “time step t”b, comprising “history… characteristics”b, corresponding to “model…history”, [0077], 1st S: “VS=(v1s,….,vTS), and vts is the vertex…at time t”, [0071], 1st S: mapped to fig. 2:2800: “vertices” each at time t comprising the historical time step/period t; and 
(2) “memory bounds”, [0068], 1st S. This measuring limitation is outside the broadest reasonable interpretation because the corresponding contingent limitation is not satisfied); 


measuring (via “time t”, [0071], 1st S, represented in fig. 16: “Step 16004: Producing an object annotation prediction” and in fig. 17: “prediction”: each dot for each “time t” comprising a time step-period t) a second (via said fig. 19:first box pointing to second box) working (via said hand) period (via said “time step t”: “the next time steps”, [0055], last S) when the (hired) worker (first represented in said fig. 16: Step 16003: “Online fine-tuning involves…a user interacts with the annotation tool”) performs nd S) annotation data (via fig. 16: “Step 16006: Producing a human corrected object annotation and submitting to the system for further training”) for the advance annotation data set (to be corrected) based on a recognition (via “object recognition”, [0048], 1st S) result obtained by causing (comprised by said “instructions”) a predetermined recognizer to recognize (i.e., “extracts”, [0052], 2nd S, or pick out, represented in fig. 11:left-side dashed box around a car and in fig. 16: “Step 16004: Producing an object annotation prediction”) the first image data and recording (via said medium) the second working period (or 2nd time-step) in the memory (This measuring limitation is outside the broadest reasonable interpretation, except for the limitation in large 20 font, because the corresponding contingent limitation is not satisfied);
comparing (resulting in “compared”, [0173], 2nd S, “baseline”, [0074], 3rd & 4th Ss, mapped to subtraction via equation (4): [0074]) a first-time duration of the first working period in the memory with a second-time duration of the second working period recorded in the memory (This comparing limitation is outside the broadest reasonable interpretation because the corresponding contingent limitation is not satisfied); and 



requesting the worker to set the annotation data to second image data in which the advance annotation data is not set when it is determined that the first-time duration of the first working period is shorter than the second-time duration of the second working period, and requesting the worker to correct the advance annotation data set based on a recognition result obtained by causing the recognizer to recognize the second image data when it is determined that the second-time duration of the second working period is shorter than the first-time duration of the first working period (this text-block comprises two contingent limitations, said (3) & (4) out of said four in the 35 USC 112(b) rejection section, that are not satisfied; thus, this text block falls outside the broadest reasonable interpretation of method claim 1)


    PNG
    media_image5.png
    619
    738
    media_image5.png
    Greyscale


a	Dictionary.com:
time
noun
3	(sometimes initial capital letter) a system or method of measuring or reckoning the passage of time:
mean time; apparent time; Greenwich Time.








b	Dictionary.com:
step
noun
10	a move, act, or proceeding, as toward some end or in the general course of some action; stage, measure, or period:
the five steps to success.

wherein “period” is defined:
period
noun
1	a rather large interval of time that is meaningful in the life of a person, in history, etc., because of its particular characteristics:
a period of illness; a period of great profitability for a company; a period of social unrest in Germany.
































c	Dictionary.com:
hire, noun
4	the state or condition of being hired.

wherein “hired” is defined:
hire, verb (used with object), hired, hir·ing.
1	to engage the services of (a person or persons) for wages or other payment:
to hire a clerk.

wherein “to engage” is defined:
BRITISH DICTIONARY DEFINITIONS FOR INFINITIVE
infinitive
noun grammar
1	a form of the verb not inflected for grammatical categories such as tense and person and used without an overt subject. In English, the infinitive usually consists of the word to followed by the verb

wherein “wages” is defined:
wages
Payment for services to a worker, usually remuneration on an hourly, daily, or weekly basis.

wherein “worker” is defined:
worker, noun
2	a laborer or employee:
steel workers.

wherein “employee” is defined:
employee, noun
1	a person working for another person or a business firm for pay.

wherein “for” is defined:
for, preposition
28	by reason of; because of:
to shout for joy;
a city famed for its beauty.

wherein “reason” is defined:
reason, noun
1	a basis or cause, as for some belief, action, fact, event, etc.:
the reasons for declaring war.

wherein “cause” is defined:
cause, noun
2	the reason or motive for some human action:
The good news was a cause for rejoicing.
wherein “action” is defined:
action, noun
2	something done or performed; act; deed.

wherein “act” is defined:
act, noun
1	anything done, being done, or to be done; deed; performance:
a heroic act.

wherein “performance” is defined:
performance, noun
3	the execution or accomplishment of work, acts, feats, etc.


































d	Dictionay.com:
BRITISH DICTIONARY DEFINITIONS FOR INSTRUCTION
instruction
noun
3	computing a part of a program consisting of a coded command to the computer to perform a specified function

wherein “program” is defined:
SCIENTIFIC DEFINITIONS FOR PROGRAM
program
A organized system of instructions and data interpreted by a computer. Programming instructions are often referred to as code. See more at source code. See also programming language.

wherein “data” is defined:
BRITISH DICTIONARY DEFINITIONS FOR DATA
data
pl n
1	a series of observations, measurements, or facts; information
2	Also called: information computing the information operated on by a computer program

wherein “information” is defined:
BRITISH DICTIONARY DEFINITIONS FOR INFORMATION
information
noun
6	computing
a	the meaning given to data by the way in which it is interpreted
b	another word for data (def. 2)

wherein “meaning” is defined:
BRITISH DICTIONARY DEFINITIONS FOR MEANING
meaning
noun
1	the sense or significance of a word, sentence, symbol, etc; import; semantic or lexical content

wherein “ing” of “computing” is defined:
BRITISH DICTIONARY DEFINITIONS FOR -ING (1 OF 3)
-ing1
suffix forming nouns
1	(from verbs) the action of, process of, result of, or something connected with the verb: coming; meeting; a wedding; winnings



e	Dictionary.com:
loop1
noun
10	Computers. the reiteration of a set of instructions in a routine or program.
	




























Fidler does not teach:
A.	a worker; 
B.	recording …in a memory; and











	
Castrejon teaches:
A.	a worker (or “a worker”a or “a laborer or employee”a  and “hired…experienced , high-quality annotator” comprised by “in-house”a, section 4. Results, last S, & 4.3 Annotator in the loop, 3rd para., 1st S);
B.	recording the first (historical) working period in a memory (via “70 time steps for…GPU memory”, 4.1 Cityscapes Dataset, last S);
recording the second (historical) working period (via said 70 time periods) in the memory (via said GPU memory); and



    PNG
    media_image6.png
    283
    683
    media_image6.png
    Greyscale





a	Dictionary.com:
in-house
adjective, adverb
1	within, conducted within, or utilizing an organization's own staff or resources rather than external or nonstaff facilities:
in-house research; Was the ad created in-house or by an outside advertising agency?

wherein “staff” is defined:
staff1
noun, plural staffs for 1-5, 9; staves  [steyvz] or staffs for 6-8, 10, 11.
1	a group of persons, as employees, charged with carrying out the work of an establishment or executing some undertaking.

wherein “work” is defined:
work
noun
1	exertion or effort directed to produce or accomplish something; labor; toil.

wherein “labor” is defined:
labor
noun
1	productive activity, especially for the sake of economic gain.
2	the body of persons engaged in such activity, especially those working for wages.

wherein “wages” is defined:
wages
Payment for services to a worker, usually remuneration on an hourly, daily, or weekly
basis.

wherein “worker” is defined:
worker
noun
2	a laborer or employee:
steel workers.

	



Thus, one of ordinary skill in the art of hiring annotators and memory can modify Fidler’s teaching of an annotator performing the first and second works with said hired human annotator and Fidler’s memory bound with Castrejon’s memory requirement by:
a)	hiring the expert annotator;
b)	asking the expert to perform the 1st and 2nd tasks (fine-tuning & correction);
c)	paying a wage to the expert as a part of in-house staff;
d)	making Fidler’s fig. 2:200: “Recurrent Decoder” and memory medium be as Castrejon’s fig. 2: “RNN” in the context of memory capacity or bounds or hard limits by storing 70 vertices, as the GPU memory limit, in the GPU memory; and
e)	recognizing that the modification is predictable or looked forward to because the expert is highly skilled and provides “perspective”a (Castrejon, 4.3 Annotator in the loop, 3rd para, 1st s) or “the faculty of seeing all the relevant data in a meaningful relationship”a and “points to some ambiguities in the task” (Castrejon, 4.3 Annotator in the loop, 4th para, 3rd S) or the classification prediction task with ambiguous shadows or hue-saturation thus showcasing “the effectiveness” (Castrejon, 4.3 Annotator in the loop, last para, 3rd S) relative to the expert while carefully “taking…into account” (Castrejon, 4.1 Cityscapes Dataset, last para, last S) memory capacity.
a	Dictionary.com:
perspective
noun
the faculty of seeing all the relevant data in a meaningful relationship:
Your data is admirably detailed but it lacks perspective.

Thus claim 1 is interpreted more narrowly than is required under the broadest reasonable interpretation.

Regarding claim 2, Fidler as combined teaches the annotation assisting method according to claim 1, wherein 
the advance annotation data is set in a case where a value (to be thresholded) of reliability (via a “correct…threshold”, [0091], penultimate S) of a recognition result output by the recognizer along with the recognition result is equal to or greater than a first threshold (via said correct threshold being correct as shown in fig. 17: “prediction”: contoured truck relative to fig. 17: “initialization”: circled truck), 
in the measurement of the second working period, a plurality of first thresholds (via “a second threshold”, [0108]: 1st S, saying that correction is not needed) are set, and the second working period is measured for each of the plurality of first thresholds and recorded in the memory (as discussed above, this measurement limitation is outside the broadest reasonable interpretation because the corresponding contingent limitation is not satisfied), 
an optimal value (or optimized metric via “optimizing a metric”, [0067], 1st S, being as “IoU” or “r” in pg. 4, eqns (2)-(5)) of the first threshold is further determined based on the second working period (via said time t represented in equations (2)-(5), page 4, right column, as “vs” or “vs”) measured for each of the plurality of first thresholds  (as discussed above, this measurement limitation is outside the broadest reasonable interpretation because the corresponding contingent limitation is not satisfied), 




in the comparing of a first-time duration of the first working period with a second-time duration of the second working period, the comparing is based s” or “vs” ) corresponding to the optimal value (said optimized metric, “IoU” or “r”) of the first threshold and the first working period (said time t or “vs” or “vs”; (as discussed above, this comparing limitation is outside the broadest reasonable interpretation because the corresponding contingent limitation is not satisfied), and 
in the request for correction of the advance annotation data, the advance annotation data is set (to obtain the correct prediction as shown in fig. 17: “prediction”) using the optimal value of the first threshold (as discussed above, this requesting limitation is outside the broadest reasonable interpretation because the corresponding contingent limitation is not satisfied).  










Regarding claim 3, Fidler as combined teaches the annotation assisting method according to claim 1, wherein 
the advance annotation data includes region (via “visible regions”, [0097], last S) information corresponding to a recognition target in an image coordinate (via “the node’s current coordinates (xi,yi)”, [0156], last S) system of (Markush limitation follows (A) or (B): (A)) the first image data or (B) the second image data, 
the advance annotation data is set (or fixed) rd S), 
in the measuring st S, corresponding to fig. 1: occluded cars parked in parallel) of second threshold (via said second threshold T2 of correcting not needed) information (or “vertex information”, [0139], last S such that correcting is not needed) are set (or fixed via each being annotated as a car), and the second working period (via said time t as modified via the combination) is measured for each (via “each time step”, [0054], 3rd S, as modified via the combination) of the plurality of pieces (or “neighboring pixels”, [0179], last S) of second threshold (vertex) information and recorded (via said time t, as modified via the combination being recorded) in the memory (via said Fidler’s medium as modified via the combination), 
the annotation assisting method further comprises determining an optimal value (via said optimal metric, “Iou” and “r”) of the second threshold (via said T2) information (via said “vertex information”) based on the second working period (via said time t or “vs” or “vs”) measured for each (via “single component instances”, [0191], last S) of the plurality of pieces (or said parked cars) of second threshold (via said T2 saying that correction is not needed) information (via said “vertex information”) recorded in the memory (via said Fidler’s medium as modified via the combination),
in the comparing of a first-time duration of the first working period with a second-time duration of the second working period, the comparing is based 2 saying that correction is not needed) information (via said “vertex information”) and the first working period (said time t as modified via the combination), and 
in the request for correction of the advance annotation data, the advance annotation data is (manually) set (or fixed) using the optimal value (said optimal metric, IoU, “r”) of the second threshold (said T2 saying correction not needed or no longer needed) information (via said “vertex information”).  




Regarding claim 4, Fidler as combined teaches the annotation assisting method according to claim 2, wherein the optimal value (said optimal metric, IoU, “r”) of the first threshold (said T=1,2,3,4 saying that correction is needed) is set for each of a plurality of classes (comprised by “a classification task”, [0091], 6th S, “for each class”, [0105], penultimate S) on which the recognizer is to perform recognition (or said extraction of said parked cars).  
Regarding claim 5, Fidler as combined teaches the annotation assisting method according to claim 1, wherein
in the measuring rd & 4th lines), 
in the measuring 
the annotation assisting method further comprises specifying (via “specified relevant objects”, [00221], 2nd S) the image attribute information of image data on which work is to be performed, 
in the comparing of the first-time duration of the first working period with the second-time duration of the second working period, the first-time duration of the first work second-time duration s” or “vs”, as modified via the combination) for each piece of the image attribute information recorded in the memory (as modified via the combination), and the second working period (via said time t or “vs” or “vs”, as modified via the combination) for each piece (or said pixels) of the image attribute information recorded in the memory, and





requesting (via an “annotator…required to correct predictions”, [0107] 2nd S, as shown in fig. 17: right-side: “prediction”) the worker to set the annotation data to the image data  (fig. 17:left-side: “image”) on which work is to be performed, in which the advance annotation data is not set, and requesting the worker (via said annotator correction requirement) to correct the advance annotation data set (via said prediction) based on a recognition result (via fig. 17 resulting arrows) obtained by causing the recognizer (represented in fig. 17 as 3D boxes) to recognize the image data on which work is to be performed







Regarding claim 6, Fidler as combined teaches the annotation assisting method according to claim 1, further comprising: 
acquiring a work result of setting of the annotation data to second (via said loop shown in fig. 23A: “Annotator in the loop” represented in fig. 2: dashed-line arrow from 2600:“vertex” back to 2300: “Recurrent Decoder”) image data in which the advance annotation data is not set (i.e., not corrected as shown in fig. 19: “Interactive GCN”); and 
acquiring a (loop) work result of correction (as shown in fig. 19: “Interactive GCN”) of the advance annotation data set to the second (loop) image data.  

Regarding claim 7, claim 7 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 7 and vice versa. Thus, Fidler as combined teaches claim 7 of an annotation assisting device, which assists a worker to perform work of setting annotation data to image data, the annotation assisting device comprising (numbers in parenthesis (1)(2)(3)(4) signal a contingent limitation): 
a processor;
a memory that includes a program, which when executed by the processor, causes the processor to perform operations, including
first measuring (1) the worker performs recording 
second measuring (2) the worker performs 
comparing a first-time duration of the first working period recorded in the memory with a second-time duration of the second working period recorded in the memory; and

requesting the worker to set the annotation data to second image data in which the advance annotation data is not set when (3) it is determined that the first-time duration of the first working period is shorter than the second-time duration of the second working period, and requesting the worker to correct the advance annotation data set based on a recognition result obtained by causing the recognizer to recognize the second image data when (4) it is determined that the second-time duration of the second working period is shorter than the first-time duration of the first working period 











Regarding claim 8 (mapped to applicant’s fig. 3 and 4), claim 8 is rejected the same as claims 1,7. Thus, argument presented in claims 1,7 is equally applicable to claim 8 and vice versa. Thus, Fidler as combined teaches claim 8 of a non-transitory computer readable recording medium (said medium) recording an annotation assisting program for causing a computer to function as an annotation assisting device which assists a worker to perform work of setting annotation data to image data, the recording medium causing the computer to function as: 

first measuring (1) the worker performs (figs. 3,4:S109:S113:S119:YES) recording 

second measuring (2) the worker performs (figs. 3,4:S109:S113:S119:YES) set4 based on a recognition result obtained by causing a predetermined recognizer to recognize the first image data, and recording 

comparing a first-time duration of the first working period recorded in the memory with a second-time duration of the second working period recorded in the memory; and 

requesting the worker to set the annotation data to second image data in which the advance annotation data is not set5  when (3) it is determined (fig. 3: S104:NO) that the first-time duration of the first working period is shorter than the second-time duration of the second working period, and requesting the worker to correct the advance annotation data set based on a recognition result obtained by causing the recognizer to recognize the second image data when (4) it is determined (fig. 3:S104:YES) that the second-time duration of the second working period is shorter than the first-time duration of the first working period   


Suggestions
Applicant’s disclosure shows fig. 3:S104: “IS SECOND WORK FASTER THAN FIRST WORK?”: “YES”: “NO” (not searched): 

    PNG
    media_image7.png
    112
    283
    media_image7.png
    Greyscale


and states (US 2021/0056346 A1):
“[0137] Therefore, in the present embodiment, a working period for image data to which advance annotation data is set, and a working period for image data to which advance annotation data is not set are respectively actually measured. Then, in the work phase, it is determined from the measurement results which of the first work and the second work is faster, and the worker is imposed to perform the work which is determined as faster.”

	In contrast, the broadest reasonable interpretation of method claim 1 excludes the claimed “comparing” limitation in view of contingent limitations (1)(2)(3)(4). 
Thus the lack of said fig. 3:S104 in method claim 1 is an indication of obviousness.
Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667                                                                                                                                                                                                                                                                                                                                                                                                                


    
        
            
        
            
        
            
    

    
        1 set: (also intr) to put, form, or be formed into a jelled, firm, fixed, or rigid state: the jelly set in three hours, wherein “intr” or intransitive is defined: denoting an adjective or noun that does not require any particular noun phrase as a referent (Dictionary.com)
        2 speed: The ratio of the distance traveled by an object (regardless of its direction) to the time required to travel that distance. Compare velocity. (Dictionary.com)
        3 duration: the length of time something continues or exists (often used with the). (Dictionary.com)
        4 set: adjective: (postpositive; foll by on or upon) resolute in intention: he is set upon marrying , wherein “postpositive” is defined: adjective (of an adjective or other modifier) placed after the word modified, either immediately after, as in two men abreast, or as part of a complement, as in those men are bad    (Dictionary.com)
        5 set: adjective: resolved or determined; habitually or stubbornly fixed: to be set in one's opinions. (Dictionary.com)